Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 1 of 12 Page ID #:772




  1                                                                                      O
  2
  3
  4
  5
  6
  7
  8
                          United States District Court
  9
                          Central District of California
 10
 11   VIEN PHUONG THI HO,                         Case № 2:19-cv-10532-ODW (JPRx)
 12               Plaintiff,                      ORDER GRANTING
 13         v.                                    DEFENDANTS’ MOTION FOR
                                                  JUDGMENT ON THE PLEADINGS
 14   NATIONSTAR MORTGAGE, LLC, et                [60]
 15
      al.,

 16               Defendants.

 17                                I.    INTRODUCTION
 18         Pro se Plaintiff Vien Phuong Thi Ho brings this action for, among other things,
 19   fraudulent lending and debt collection practices against Defendants Nationstar
 20   Mortgage, LLC d/b/a Mr. Cooper (additionally sued erroneously as Nationstar
 21   Mortgage Holdings Inc., and Mr. Cooper Group Inc.) (“Nationstar”); HSBC Bank USA,
 22   N.A. (additionally sued erroneously as HSBC Bank USA, N.A. CTLA HSBC Bank
 23   USA Corp Trust and Loan Agency) (“HSBC”); Mortgage Electronic Registration
 24   Systems, Inc. (“MERS”); and Affinia Default Services, LLC (“Affinia”) (collectively,
 25   “Defendants”). (See Compl., ECF No. 1.) Nationstar, HSBC, and MERS filed a joint
 26   Answer to the Complaint on February 14, 2020. (Nationstar Answer, ECF No. 33.)
 27   Affinia filed its Answer to the Complaint on February 21, 2020. (Affinia Answer, ECF
 28   No. 43.)
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 2 of 12 Page ID #:773




  1          Presently before the Court is a Motion for Judgment on the Pleadings filed by
  2   Nationstar, HSBC, and MERS.1 (Mot. J. Pleadings (“Motion” or “Mot.”), ECF No. 60.)
  3   Ho opposes the Motion, (Opp’n, ECF No. 66), and Defendants did not file a reply brief.
  4   As explained below, Defendants’ Motion is GRANTED, and Ho’s Complaint is
  5   DISMISSED with leave to amend.2
  6                         II.    REQUEST FOR JUDICIAL NOTICE
  7          Defendants request that the Court take judicial notice of two case dockets
  8   downloaded from PACER for the following cases: (1) Ho v. Bank of America N.A.,
  9   No. 2:10-cv-00741 (C.D. Cal.) (“Countrywide Action”); and (2) In re Ho, No. 2:10-bk-
 10   42200-RN (Bankr. C.D. Cal.) (“Bankruptcy Action”). (Req. Judicial Notice (“RJN”) 2,
 11   ECF No. 61.) A court may take judicial notice of court filings and other matters of
 12   public record. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting
 13   that a court may take judicial notice of “undisputed matters of public record”); Reyn’s
 14   Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking
 15   judicial notice of pleadings, memoranda, and other court filings); see also United States
 16   v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (noting judicial notice of proceedings in
 17   other courts is proper “if those proceedings have a direct relation to matters at issue.”).
 18   Also, the Court “may take judicial notice on its own.” Fed. R. Evid. 201(c)(1).
 19          Here, the Court finds that the documents and orders filed in the prior actions cited
 20   above “have a direct relation to matters at issue” in this case. Black, 482 F.3d at 1041.
 21   Thus, only to the extent the Court relies on any filings or orders in the prior actions cited
 22   above, the Court hereby takes judicial notice of those documents. The Court does not,
 23   however, take judicial notice of reasonably disputed facts in the judicially noticed
 24   documents. Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).
 25
 26
 27   1
       Affinia joins in the Motion. (Affinia Joinder Mot., ECF No. 62.)
      2
 28    After carefully considering the papers filed in connection with the Motions, the Court deemed the
      matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                      2
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 3 of 12 Page ID #:774




  1                                      III.    BACKGROUND
  2          On or around June 23, 2007, Ho borrowed $548,000 (the “Loan”) to refinance
  3   real property located in Long Beach, California (the “Subject Property”), which she
  4   secured by a Deed of Trust. (See Compl. ¶¶ 16–18, Ex. A (“Deed of Trust” or “DOT”).)
  5   The DOT lists: Countrywide Bank, FSB (“Countrywide”) as the lender; ReconTrust
  6   Company, N.A. (“ReconTrust”) as the trustee; and MERS as the beneficiary. (Id.
  7   Ex. A.) In November 2010, MERS assigned the DOT to HSBC via a corporate
  8   assignment. (Id. Ex. B.)
  9          In February 2010, after ReconTrust sent Ho a notice of default on the Loan, Ho
 10   initiated the Countrywide Action against Bank of America, N.A. (“BofA”),
 11   Countrywide, and ReconTrust, asserting twenty-one claims related to the origination,
 12   servicing, and foreclosure of the Loan. See Countrywide Action, Dkt. No. 1.3 After
 13   multiple amendments, Ho’s claims were eventually dismissed with prejudice in the
 14   Countrywide Action. See id., Dkt. Nos. 35, 46, 47, 55.
 15          On January 11, 2011, while the Countrywide Action was still pending, the U.S.
 16   Bankruptcy Court for the Central District of California granted Ho a Chapter 7
 17   Discharge of all prior debts, including the Loan. (Compl. ¶ 19, Ex. C.)
 18          In 2017, the Ninth Circuit affirmed dismissal of the claims in the Countrywide
 19   Action with the exception of Ho’s TILA rescission claim, which was remanded to the
 20   district court. See Countrywide Action, Dkt. No. 75. On remand, BofA moved for
 21   summary judgment on the remaining TILA claim, and on December 14, 2018, the
 22   parties in the Countrywide Action agreed to a joint stipulation of dismissal with
 23   prejudice. See id., Dkt. Nos. 131, 138.
 24
 25
 26   3
       In the Countrywide Action, Ho asserted claims for violations of the Fair Debt Collection Practices
 27   Act (“FDCPA”), the Truth in Lending Act (“TILA”), the Racketeer Influenced and Corrupt
      Organizations Act (“RICO”), California’s Unfair Competition Law (“UCL”), and Ho’s civil rights, as
 28   well as claims for fraud, negligence, quiet title, conspiracy, unjust enrichment, and injunctive and
      declaratory relief. See Countrywide Action, Dkt. No. 1.



                                                       3
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 4 of 12 Page ID #:775




  1           Meanwhile, in December 2013, Ho received a letter from Nationstar explaining
  2   that BofA transferred the servicing of her Loan to Nationstar. (Compl. Ex. 1.) Later,
  3   in October 2019, on Nationstar’s behalf, Affinia issued Ho a Notice of Default and
  4   Election to Sell Under Deed of Trust relating to the Subject Property. (Id. Ex. E
  5   (“Notice”).) The Notice explains that Affinia is “either the original trustee, the duly
  6   appointed substituted trustee, or acting as agent for the trustee or beneficiary under a
  7   Deed of Trust dated 06/23/2007, executed by [Ho] . . . to secure certain obligations in
  8   favor of [MERS] as nominee for Countrywide Bank, FSB, its successors and assigns.”
  9   (Id.)
 10           Now, Ho alleges that the Notice “was falsely recorded in favor of an ‘imaginary
 11   loan’ created by [D]efendants in 2013 which was never executed by [P]laintiff with
 12   [D]efendants.” (Id. ¶ 21.) Specifically, Ho claims that “[b]eginning in early 2013 and
 13   continuing to 2019 . . . Nationstar . . . initiated a mortgage scam and illegal scheme to
 14   collect a discharged debt and/or resurrect a mortgage debt that formerly discharged two
 15   years earlier and/or settled with [Countrywide].” (Id. ¶ 22.) Based on these allegations,
 16   Ho asserts various causes of action alleging that Defendants engaged in various
 17   fraudulent lending and collection schemes, and she seeks a total of $12,110,000 in
 18   damages.     (See Id. at 48–49; see also Ho’s Mot. J. Pleadings 6–8, ECF No. 53
 19   (clarifying the gravamen of Ho’s Complaint).) Defendants move for judgment on the
 20   pleadings. (See generally Mot.)
 21                                 IV.    LEGAL STANDARD
 22           After the pleadings are closed, but within such time as to not delay the trial, any
 23   party may move for judgment on the pleadings. Fed. R. Civ. P. 12(c). When ruling on
 24   a motion for judgment on the pleadings, “[a]ll allegations of fact by the party opposing
 25   the motion are accepted as true” and are construed in the light most favorable to that
 26   party. McGlinchy v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988). Judgment on
 27   the pleadings is appropriate “when the moving party clearly establishes on the face of
 28   the pleadings that no material issue of fact remains to be resolved and that it is entitled




                                                   4
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 5 of 12 Page ID #:776




  1   to judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
  2   896 F.2d 1542, 1550 (9th Cir. 1989).
  3         Because Rule 12(c) motions and Rule 12(b)(6) motions are “functionally
  4   identical,” the same standard of review applies to both. Dworkin v. Hustler Magazine
  5   Inc., 856 F.2d 1188, 1192 (9th Cir. 1989). To survive a dismissal motion, a complaint
  6   need only satisfy the minimal notice pleading requirements of Rule 8(a)(2)—a short
  7   and plain statement of the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003).
  8   The factual “allegations must be enough to raise a right to relief above the speculative
  9   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). That is, the complaint
 10   must “contain sufficient factual matter, accepted as true, to state a claim to relief that is
 11   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
 12   marks omitted). The determination of whether a complaint satisfies the plausibility
 13   standard is a “context-specific task that requires the reviewing court to draw on its
 14   judicial experience and common sense.” Id. at 679. A court is generally limited to the
 15   pleadings and must construe all “factual allegations set forth in the complaint . . . as true
 16   and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d
 17   668, 679 (9th Cir. 2001).      However, a court need not blindly accept conclusory
 18   allegations, unwarranted deductions of fact, or unreasonable inferences. Sprewell v.
 19   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 20         If judgment on the pleadings is appropriate, a court has discretion to grant the
 21   non-moving party leave to amend, grant dismissal, or enter a judgment. See Lonberg
 22   v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004); see also Fed. R. Civ.
 23   P. 15(a)(2) (“The Court should freely give leave when justice so requires.”). Reasons
 24   to deny leave to amend include “undue delay, bad faith or dilatory motive on the part
 25   of the movant, repeated failure to cure deficiencies by amendments previously allowed,
 26   undue prejudice to the opposing party by virtue of allowance of the amendment, and
 27   futility of amendment.” Leadsinger, Inc. v. BMC Music Pub., 512 F.3d 522, 532
 28   (9th Cir. 2008) (brackets omitted) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).




                                                    5
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 6 of 12 Page ID #:777




  1                                         V.      DISCUSSION
  2          Defendants move for judgment on the pleadings on the grounds that (1) Ho’s
  3   claims are barred by res judicata, and (2) Ho fails to state a claim. (See generally Mot.)
  4   The Court addresses these arguments in turn.
  5   A.     Res Judicata
  6          In general, res judicata bars lawsuits based on “any claims that were raised or
  7   could have been raised in a prior action.” Stewart v. U.S. Bancorp, 297 F.3d 953, 956
  8   (9th Cir. 2002) (emphasis and internal quotation marks omitted). Thus, res judicata
  9   applies where there is: “(1) an identity of claims, (2) a final judgment on the merits, and
 10   (3) privity between parties.” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning
 11   Agency, 322 F.3d 1064, 1077 (9th Cir. 2003) (quoting Stratosphere Litig. L.L.C. v.
 12   Grand Casinos, Inc., 298 F.3d 1137, 1143 n. 3 (9th Cir. 2002)). As to the first element,
 13   identity of claims, courts consider whether: (1) “the two suits arise out of the same
 14   transactional nucleus of facts;” (2) “rights or interests established in the prior judgment
 15   would be destroyed or impaired by prosecution of the second action;” (3) “the two suits
 16   involve infringement of the same right;” and (4) “substantially the same evidence is
 17   presented in the two actions.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987
 18   (9th Cir. 2005).
 19          Here, Defendants fail to establish an identity of claims between the present action
 20   and the Countrywide Action, and the Court cannot say definitively whether res judicata
 21   applies. Defendants insist that an identity of claims exists because in both cases, Ho
 22   asserts “her right to the Subject Property” and alleges “that the defendants seek to
 23   foreclose on the Subject Property without . . . having a right to do so.” (Mot. 5.)4
 24   However, it does not appear certain that the two suits arise out of the same transactional
 25   nucleus of facts. Although the nature of Ho’s claims remains largely unclear as
 26
      4
 27     The Court notes that Defendants cite several cases applying California res judicata law, but those
      cases are inapplicable here because the Countrywide Action occurred in federal court, not California
 28   state court, and was brought on the basis of a federal question. See Heiser v. Woodruff, 327 U.S. 726,
      733 (1946) (“[I]n non-diversity cases . . . federal courts will apply their own rule of res judicata.”).



                                                         6
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 7 of 12 Page ID #:778




  1   explained below, it appears that the Countrywide Action arose out of a notice of default
  2   issued by ReconTrust on March 26, 2009, while the present action arises out of the
  3   Notice issued by Affinia in October 2019. See Countrywide Action, Dkt. No. 1; (see
  4   also Notice). Moreover, while the majority of Ho’s Complaint is confusing or outright
  5   unintelligible, it is clear enough that she claims Defendants have completely and
  6   fraudulently manufactured documents in order to pretend that they have an ownership
  7   interest in the Subject Property as Ho’s creditors, when they do not. This issue could
  8   not have been litigated previously, and it was not.         Thus, Defendants have not
  9   established that res judicata bars Ho’s claims. The Court acknowledges, however, that
 10   it may misunderstand the nature of Ho’s Complaint; thus, the issue of res judicata is
 11   not necessarily foreclosed to future consideration.
 12   B.     Failure to State a Claim
 13          Notwithstanding the above, Ho fails to state a claim upon which relief may be
 14   granted because she fails to satisfy the plain statement requirement of Rule 8. See Fed.
 15   R. Civ. P. 8(a)(2) (requiring at least “a short and plain statement of the claim showing
 16   that the pleader is entitled relief”).
 17          Ho fails to clearly identify her causes of action—although she lists them in
 18   multiple portions of the Complaint—sometimes listing four causes of action, and other
 19   times listing thirteen. (Compare, e.g., Compl. 7 (listing four causes of action), with id.
 20   at 3 (listing thirteen causes of action).) As best as the Court can discern, Ho brings
 21   claims for: (1) fraud; (2) violations of the FDCPA; (3) violations of RICO based on
 22   fraud; (4) declaratory judgment; (5) fraud (again); (6) negligent misrepresentation;
 23   (7) violations of the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”);
 24   (8) declaratory judgment (again); (9) fraudulent deceit under California Civil Code
 25   sections 1572, 1709, and 1710; (10) civil conspiracy to commit fraud; (11) cancellation
 26   of written instrument under California Civil Code section 3412; (12) violation of
 27   California’s Consumers Legal Remedies Act; and (13) invasion of privacy and unjust
 28   enrichment. (See Compl. 3.)




                                                  7
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 8 of 12 Page ID #:779




  1         Ho’s Complaint is verbose, confusing, distracting, ambiguous, at several points
  2   unintelligible, and largely irrelevant or entirely conclusory. Rule 8 precludes the filing
  3   of such complaints. See Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d
  4   1047, 1059 (9th Cir. 2011) (collecting cases). As the Ninth Circuit has explained:
  5         Prolix, confusing complaints . . . impose unfair burdens on litigants and
  6         judges. As a practical matter, the judge and opposing counsel, in order to
            perform their responsibilities, cannot use a [prolix, confusing]
  7         complaint . . . and must prepare outlines to determine who is being sued
  8         for what. Defendants are then put at risk that . . . plaintiffs will surprise
            them with something new at trial which they reasonably did not understand
  9
            to be in the case at all, and that res judicata effects of settlement or
 10         judgment will be different from what they reasonably expected. . . . The
 11
            judge wastes half a day in chambers preparing the “short and plain
            statement” which Rule 8 obligated plaintiffs to submit. He then must
 12         manage the litigation without knowing what claims are made against
 13         whom. This leads to discovery disputes and lengthy trials, prejudicing
            litigants in other case[s] who follow the rules, as well as defendants in the
 14         case in which the prolix pleading is filed.
 15
      McHenry v. Renne, 84 F.3d 1172, 1179–80 (9th Cir. 1996); see also Hatch v. Reliance
 16
      Ins. Co., 758 F.2d 409, 415 (9th Cir. 1985) (affirming a Rule 8(a) dismissal of a
 17
      complaint that “exceeded 70 pages in length, [and was] confusing and conclusory”).
 18
            Relatedly, Defendants suggest that Ho’s Complaint is a “shotgun pleading.”
 19
      (Mot. 1.) The Court agrees. As another court in this district has stated:
 20
            Shotgun pleadings are pleadings that overwhelm defendants with an
 21         unclear mass of allegations and make it difficult or impossible for
 22         defendants to make informed responses to the plaintiff’s allegations. They
            are unacceptable. . . . [P]laintiffs must give the defendants a clear
 23
            statement about what the defendants allegedly did wrong. . . . One
 24         common type of shotgun pleading comes in cases with multiple defendants
 25
            where the plaintiff uses the omnibus term “Defendants” throughout a
            complaint by grouping defendants together without identifying what the
 26         particular defendants specifically did wrong. Another type is where the
 27         plaintiff recites a collection of general allegations toward the beginning of
            the Complaint, and then each count incorporates every antecedent
 28




                                                  8
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 9 of 12 Page ID #:780




  1         allegation by reference. . . . This shotgun pleading style deprives
            Defendants of knowing exactly what they are accused of doing wrong.
  2
      Sollberger v. Wachovia Secs., LLC, No. SACV 09-0766 AG (ANx), 2010 WL 2674456,
  3
      at *4 (C.D. Cal. June 30, 2010) (internal quotation marks omitted).
  4
            Here, Ho filed a fifty-seven-page Complaint, accompanied by 159 pages of
  5
      exhibits labeled as Exhibits A–F and Exhibits 1–13. (See generally Compl.) But the
  6
      Complaint and exhibits make for an unnecessarily tangled web of documents that
  7
      obfuscate critical details within Ho’s allegations. For the following reasons, the Court
  8
      finds that Ho’s Complaint falls short of the Rule 8(a) standard.
  9
            First, Exhibit F is a twelve-page document titled “Complaint for Fraud,” which
 10
      appears to be a second complaint against Defendants that was not ever filed as a proper
 11
      complaint. (See Compl. Ex. F.) Exhibits 1–13 and Exhibits A–E appear to be attached
 12
      to Exhibit F and to the operative Complaint. (See generally id.; Compl.) Filing multiple
 13
      “complaints” in this manner is extremely confusing and distracting, and it is not
 14
      permitted.
 15
            Second, Ho repeatedly incorporates the exhibits “by reference” in each cause of
 16
      action, rendering it impossible to discern what exactly is being alleged. (See, e.g.,
 17
      Compl. ¶ 176 (“Plaintiff incorporates the fraud claims setforth [sic] in Exhibit F and 1
 18
      thru Exhibit 13 and realleges each allegation above as if fully set forth herein,”); id.
 19
      ¶ 182 (“Plaintiff incorporates Exhibit 1 thru Exhibit 13, Exhibit F – The Fraud Claims
 20
      and realleges each allegation above as if fully set forth herein,”). It is not acceptable to
 21
      incorporate a hundred pages of exhibits, (including an entire second “complaint”), and
 22
      every preceding allegation, into each and every cause of action. This “shotgun” style
 23
      of pleading does not meet the requirements of Rule 8(a).
 24
            Third, the Complaint includes countless references to the various exhibits in
 25
      puzzling and unhelpful ways. For example, Paragraph 35 alleges:
 26
 27
            On or about May 24, 2017, plaintiff got a fraudulent letter letting her know
            that the 12 month interest rate stayed the same ends on and 07/01/17 [sic];
 28         whereby this letter purport [sic] show that the total monthly payment of



                                                   9
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 10 of 12 Page ID #:781




  1          $2066.79 before 07/01/17 and after will be $3,780.12, [sic] “. . [sic] your
             interest rate and monthly payment may change every 12month(s) [sic] for
  2          the life of your loan; [sic] This letter was also a fraud and this fraud is more
  3          particularly described in Exhibit #4 which is attached hereto and made a
             part hereof.
  4
  5   (Compl. ¶ 35.)5 This allegation is both confusing and conclusory, and the citation to
  6   Exhibit 4 is of little help. Exhibit 4 simply consists of copies of two letters from
  7   Nationstar to Ho, the first explaining that Nationstar’s name had changed to “Mr.
  8   Cooper,” and the second explaining that Ho’s new interest rate on her adjustable rate
  9   mortgage would be increasing from 3.5% to 4%. (See id. Ex. 4.) Ho cannot simply call
 10   the letters “fraud” without further alleging facts that show the letters are actually
 11   fraudulent. Otherwise, her allegations are merely conclusory and need not be accepted
 12   as true at the pleading stage. See Sprewell, 266 F.3d at 988.
 13          Fourth, the majority of Ho’s allegations are entirely conclusory and not plausible.
 14   For example, Ho alleges in her RICO cause of action that she suffered injury to her
 15   personal and business property in the form of:
 16           Loss of Real Property,
 17           Loss of Future Profits & Equity,
 18           Losses due to Theft,
 19           Losses due to embezzlement,
 20           Financial Losses due to fraud,
 21           Losses Due [sic] Computer Fraud,
 22           Financial Losses exceeding $1 Million (+),
 23           Losses due to Accounting & Financial Fraud
 24           Losses due to racketeering,
 25           Losses due to money laudering [sic] activity,
 26   5
        Although the Court is generally not concerned with typographical or grammatical errors, the
 27   abundance of confusing, unintelligible, and/or conclusory allegations such as this renders the
      Complaint unduly burdensome to decipher. See Cordas v. Countrywide Home Loans, Inc., No. SACV
 28   11-1688 AG (JPRx) (“[A]n exception is appropriate here because of the pervasiveness of these errors
      and impact they have on the substance of the Complaint.”).



                                                      10
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 11 of 12 Page ID #:782




  1          Property Losses due to Bankruptcy Fraud, and
  2          Financial Loss Due to Securities Fraud.
  3   (Compl. ¶ 115.) But Ho does not allege any facts to support most, if not all, of these
  4   purported injuries.     The Complaint lacks any facts supporting theories of theft,
  5   embezzlement, computer fraud, money laundering, or securities fraud, just to name a
  6   few. Ho cannot simply “check all of the boxes” and expect Defendants and the Court
  7   to sort out which of her allegations, if any, have merit. If Defendants truly are liable
  8   for all of these alleged wrongs, Ho must allege enough facts to render such allegations
  9   plausible on their face.
 10         Lastly, the Court acknowledges that Ho’s main argument appears to be that
 11   Defendants could not have an interest in the Subject Property because her debts were
 12   discharged in her bankruptcy proceedings. (See Compl. 51–57 (setting forth a “Short
 13   History” of the case titled “Debt Harassment Committed by Nationstar [] After A
 14   Bankruptcy Chapter 7 Discharge”).)        If that is the essence of Ho’s Complaint,
 15   Defendants are correct that she cannot prevail on such a theory, because even if the
 16   Chapter 7 bankruptcy discharged Ho’s personal liability on the Loan, her creditor’s
 17   “right to foreclose on the mortgage survives or passes through the bankruptcy.” See
 18   Johnson v. Home State Bank, 501 U.S. 78, 83 (1991); see also 11 U.S.C. §§ 522(c)(2),
 19   524(a)(1). However, if that is not the essence of Ho’s claims, she must say so in a short
 20   and plain fashion that does not confuse and overwhelm Defendants and the Court. See
 21   Fed. R. Civ. P. 8(a).
 22         “Although pro se litigants, such as Plaintiff, are not held to the same pleading
 23   standards as attorneys, any complaint must be sufficiently clear to advise a named
 24   defendant of the law he has allegedly violated and of the facts demonstrating that
 25   violation.”   Nicolescu v. United Nations Org., No. CV 04-2720 NM, 2005 WL
 26   8156275, at *2 (C.D. Cal. Feb. 2, 2005) (emphasis omitted) (citing Richards v. Harper,
 27   864 F.2d 85, 88 (9th Cir. 1988)). “There is a limit to the indulgence of the law, and
 28   even a pro se complaint is subject to dismissal if the pleading fails to reasonably inform




                                                  11
Case 2:19-cv-10532-ODW-JPR Document 80 Filed 12/29/20 Page 12 of 12 Page ID #:783




  1   the adverse party of the basis for the cause of action.” Id. (brackets omitted) (quoting
  2   In re “Santa Barbara Like It Is Today” Copyright Infringement Litig., 94 F.R.D. 105,
  3   108 (D. Nev. 1982)).
  4                                        VI.     CONCLUSION
  5          For the aforementioned reasons, Defendants’ Motion for Judgment on the
  6   Pleadings is GRANTED. (ECF No. 60.) Ho’s Complaint is DISMISSED with leave
  7   to amend. Ho may file a First Amended Complaint no later than twenty-eight days
  8   from the date of this Order, but Ho is warned that she may not file another shotgun
  9   style pleading, or else it may be dismissed with prejudice. See Schmidt, 614 F.2d
 10   at 1223–24 (affirming dismissal with prejudice for failure to obey a court order to file
 11   a short and plain statement of the claim as required by Rule 8). Any amended complaint
 12   must include short and plain statements setting forth each claim against Defendants,
 13   identifying facts to support every element of each claim, in non-conclusory fashion.
 14   Merely saying that every document she received is “fraudulent” will not suffice.6
 15
 16          IT IS SO ORDERED.
 17
 18          December 29, 2020
 19
 20                                     ____________________________________
 21                                              OTIS D. WRIGHT, II
                                         UNITED STATES DISTRICT JUDGE
 22
 23
 24   6
        The Local Rules are available at http://www.cacd.uscourts.gov/court-procedures/local-rules. The
 25   Court may not provide legal advice to any party, including pro se litigants. There is a “Pro Se Clinic”
      located in the Roybal Federal Building and Courthouse, 255 East Temple Street, Suite 170, Los
 26   Angeles, CA 90012, that can provide information and assistance regarding civil litigation in this Court.
 27   The clinic is administered by Public Counsel, a public interest law firm, and it is open by appointment
      only to members of the public on Mondays, Wednesdays, and Fridays from 9:30 a.m. to 12:00 p.m.,
 28   and 2:00 p.m. to 4:00 p.m. Additional information for pro se litigants can be found on the Court’s
      website at http://prose.cacd.uscourts.gov/.



                                                        12
